Title: To James Madison from Elias Vander Horst (Abstract), 28 April 1805
From: Horst, Elias Vander
To: Madison, James


  28 April 1805, Bristol. “Since my last of the 4h Ulto. ⅌ the Main, Capt. Rossiter, with duplicate ⅌ the New-York Packet, Capt. Dunnett (both to New York) I have not been honored with any of your favors. My opinion on Political matters remains nearly the same as then expressed nor has it been shaken by the late event that has occurred here in one of the highest & most important departments of this Governmt as that circumstance serves more fully to demonstrate, than any other that has happened for some time past, the too General motive for War as well as the unworthy end for which the Blood & treasure of Nations has been, & still is, so profusely lavished—the Advocates of it are however (it is to be Comented) numerous & powerful, but yet it is to be hoped that this worst of evils, like many others of an inferior class, will eventually from its excess, find its own remedy.
“The Season here hitherto has been uncommonly favorable and the appearances for the approaching Harvests of Grain, fruit &c. are extremely promising, though it is too early yet to draw any conclusion as to the result.

“Enclosed I beg leave to hand you a few of our latest News Papers as also a late London price Current, to which please be referred for further particulars of a Public Nature.”
Transcribes in a postscript a 26 Apr. 1805 circular received from George W. Erving with notification of the blockade of Cádiz and Sanlúcar de Barrameda, asking Vander Horst to publicize the news to all Americans in his district.
